                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                 (Milwaukee Division)

 JOHN DOE,

          Plaintiff,


 v.                                                  Civil Action No. 19-cv-388

 MARIAN UNIVERSITY,

          Defendant.


         PLAINTIFF’S MOTION TO RESTRICT DEPOSITION TRANSCRIPTS
                       AND ACCOMPANYING EXHIBITS

         Plaintiff John Doe hereby moves the Court for an order sealing all

confidential exhibits and deposition exhibits filed by Plaintiff in support of his

Opposition to Defendant’s Motion for Summary Judgment (Dkt. 43) to be viewable

by the Honorable J.P. Stadtmueller and the attorneys of record who have appeared

in this matter. In support hereto, Plaintiff states as follows:

      1. A Consent Motion for Protective Order was filed by counsel for both parties

         on June 3, 2019. [Dkt, 18.]

      2. The Court issued a Protective Order on June 17, 2019. [Dkt. 23.]

      3. The Protective Order allowed for parties to designate depositions

         confidential. [Dkt.23.]

      4. The Protective Order ordered the parties to file confidential material under

         seal with the Court. [Dkt.23.]




                                         1
           Case 2:19-cv-00388-JPS Filed 11/15/19 Page 1 of 3 Document 46
5. The depositions and accompanying exhibits previously filed with this Court

   in support of Defendant’s Motion for Summary Judgment were designated as

   confidential because the Plaintiff and Complainant’s names were used in the

   depositions. [See, generally, Dkt. 30-36.] These documents were previously e-

   filed as restricted to parties of record pursuant to the Protective Order issued

   by this Court.

6. Similarly, the confidential exhibits and deposition exhibits in support of

   Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment were e-

   filed as restricted to parties of record pursuant to the Protective Order issued

   by this Court.

7. Plaintiff respectfully requests that the confidential exhibits and deposition

   exhibits filed at Docket Nos. 43-2 – 43-31, 43-33, 43-37 – 43-38, 43-40 – 43-44

   be restricted for reviewing by the Honorable J.P. Stadtmueller and the

   attorneys of record who have appeared in this matter.

   Dated: November 14, 2019.               Respectfully submitted,



                                           /s/ Jesse R. Binnall___________
                                           HARVEY & BINNALL, PLLC
                                           Jesse R. Binnall, VSB No. 79292
                                           Lindsay R. McKasson, CSB No. 293144
                                           717 King Street, Suite 300
                                           Alexandria, VA 22314
                                           Tel: (703) 888-1943
                                           Fax: (703) 888-1930
                                           jbinnall@harveybinnall.com
                                           lmckasson@harveybinnall.com




                                   2
     Case 2:19-cv-00388-JPS Filed 11/15/19 Page 2 of 3 Document 46
                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I filed the foregoing using the Clerk’s CM/ECF

system, which will provide notice to all counsel of record.


                                    By: /s/ Jesse R. Binnall
                                       Harvey & Binnall, PLLC
                                       Jesse R. Binnall, VSB No. 79292
                                       Lindsay R. McKasson, CSB No. 293144
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       Telephone: (703) 888-1943
                                       Facsimile: (703) 888-1930
                                       Email: jbinnall@harveybinnall.com
                                       lmckasson@harveybinnall.com

                                       Counsel for Plaintiff, John Doe




                                        3
          Case 2:19-cv-00388-JPS Filed 11/15/19 Page 3 of 3 Document 46
